Pfeifer, J.,
dissenting.
{¶ 22} In reaching its decision in this matter, the majority applies an inapposite case and compounds misapprehensions about the ability of Ohio plaintiffs to recover damages for emotional injuries. I accordingly dissent.
{¶ 23} The majority decision relies heavily on Heiner v. Moretuzzo (1995), 73 Ohio St.3d 80, 652 N.E.2d 664, where this court held that a plaintiff cannot recover for negligent infliction of emotional distress when she is given a false positive on an AIDS test. While I dissented from that decision, I appreciate that there are public-policy reasons for finding that there was no cause of action in that case. First, in certain populations false positives from AIDS tests can be relatively common, see Peter H. Duesberg, The HIV Gap in National AIDS Statistics (Aug. 1993), 11 Bio/Technology 955-956, and the vulnerability to lawsuits for such results might well have negative effects on the overall administration of AIDS testing. More important, any psychological impact of a false positive AIDS test result can usually be negated by simply taking another test. It would seem to be standard procedure that anyone testing positive for AIDS would be retested to confirm the results.
*60{¶ 24} In this case, there is no possibility for a retest. Dobran has no more sentinel lymph nodes. Dobran has lost forever the prognostic and diagnostic value of sentinel lymph PCR screening. As Dobran’s doctor acknowledged, there is no more sensitive test known to detect submicroscopic metastasis. Negative PCR results would have given Dobran a nearly 100 percent assurance of a life free from melanoma. Instead, he is left with doubt. The plaintiff in Heiner got a scare; Dobran, on the other hand, lives in fear. The situations are not comparable.
{¶ 25} What Dobran’s unresolved fear is worth is a question for a jury. The fact that he had a reassuring result from a test employing traditional histology should be weighed by a jury against Dobran’s claims of emotional distress and not used by this court as a basis for summary judgment against him. This court’s holding is that a man who claims to live daily with the fear of a recurrence of cancer is not entitled to his day in court, whereas a man who sees a sheet of glass shatter, Schultz v. Barberton Glass Co. (1983), 4 Ohio St.3d 131, 4 OBR 376, 447 N.E.2d 109, and a woman whose house is hit by a car while she is sleeping, Paugh v. Hanks (1983) 6 Ohio St.3d 72, 6 OBR 114, 451 N.E.2d 759, can recover damages for their emotional distress.
{¶ 26} This court has lost sight of the meaning of Schultz and Baugh. In Schultz, this court recognized for the first time that “[a] cause of action may be stated for the negligent infliction of serious emotional distress without a contemporaneous physical injury.” Id. at syllabus. Schultz stood for the proposition that “[ejmotional injury can be as severe and debilitating as physical harm and is deserving of redress.” Id., 4 Ohio St.3d at 135, 4 OBR 376, 447 N.E.2d 109.
{¶ 27} The court reiterated that point in Baugh:
{¶ 28} “We view our decision today as a bold and promising step in ensuring an individual’s right to emotional tranquility which is redressable in an action against a blameworthy defendant for the negligent infliction of serious emotional distress.” Paugh, 6 Ohio St.3d at 74, 6 OBR 114, 451 N.E.2d 759.
{¶ 29} Beyond that statement regarding the general redressability of emotional injuries, the Baugh court addressed the more narrow, case-sensitive issue of emotional injuries to bystanders to accidents. In relation to that issue, the court introduced the element of “cognizance or fear of peril.” Id. at paragraph four of the syllabus. The court did not require proof of that element in all cases where emotional injury was alleged, but in that specific category of cases where plaintiffs alleged injury because they witnessed an accident.
{¶ 30} Cognizance of peril is an important part of witness cases because of the issue of foreseeability of injury to someone not directly involved with the accident. Witnesses see the harm that befalls someone else, but do not suffer direct harm to themselves. In regard to the foreseeability issue in bystander *61cases, the court imposed requirements as to the plaintiffs recognition of peril. The requirements speak of the “victim” as someone other than the plaintiff, and the foreseeability of emotional injury to the plaintiff is partially tied to his relationship to the “victim.” Paugh, at paragraph 3b of the syllabus.
Sam G. Caras Co., L.P.A., Sam G. Caras and Tarín S. Hale, for appellees John and Charlene Dobran.
Walsh & Reiling and Richard B. Reiling, for appellant Dayton Clinical Oncology Program.
{¶ 31} Here, Dobran is the victim. The wrong was done to him. His is a different character of case than the cases involving witnesses to accidents. Thus, we should not apply the foreseeability test from those cases to Dobran. The only aspect of Schultz and Paugh relevant to this case is the sufficiency of serious emotional distress to prove the tort element of injury. Dobran must meet the definition of serious emotional distress outlined in Paugh:
{¶ 32} “Serious emotional distress describes emotional injury which is both severe and debilitating. Thus, serious emotional distress may be found where a reasonable person, normally constituted, would be unable to cope adequately with the mental distress engendered by the circumstances of the case.” Id., 6 Ohio St.3d 72, 6 OBR 114, 451 N.E.2d 759, paragraph 3a of the syllabus.
{¶ 33} The impending-physical-ealamity requirement does not apply to this class of cases. Dobran must simply prove that he suffered serious emotional distress, that the defendants were negligent, that they were the proximate cause of his injuries, and that the injuries were reasonably foreseeable. This is a simple negligence case without complications and should be tried as such.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.